Exhibit 16
                                Wisconsin Elections Commission
                                        212 East Washington Avenue | Third Floor | P.O. Box 7984 | Madison, WI 53707-7984
                                                                     (608) 266-8005 | elections@wi.gov | elections.wi.gov

___________________________________________________________________________________________________________

DATE:          March 12, 2020

TO:            Wisconsin Municipal Clerks
               Wisconsin County Clerks
               City of Milwaukee Election Commission
               Milwaukee County Election Commission

FROM:          Meagan Wolfe
               Administrator

SUBJECT:       Guidance Regarding Election Procedures and COVID-19 Public Health Emergency

Governor Evers issued Executive Order #72 on March 12, 2020 proclaiming that a public health emergency
exists in the State of Wisconsin as a result of the COVID-19 Coronavirus. The Order designates the Department
of Health Services as the lead agency in responding to the public health emergency and directs all state
agencies to assist in the State’s ongoing response to the emergency.

In light of Executive Order #72 and directives of the Department of Health Services, the Wisconsin Elections
Commission held a special Commission meeting concerning Special Voting Deputy voting in care facilities and
the relocation of polling places located in care facilities for the upcoming Spring Election and Presidential
Preference Primary and Special Election in the 7th Congressional District. The Commission decided the
following:

   •   Municipalities shall not use the Special Voting Deputy process to serve residents in care facilities
       for these two elections and instead shall transmit absentee ballots to those voters by mail. At this
       point, we are asking clerks to suspend scheduling SVD visits and wait for direction from our office
       in terms of how to engage with care facilities that are typically served by SVDs to ensure all voters
       who usually use that process are able to request that a ballot be sent to them.

   •   The municipal clerk or municipal election commission executive director may relocate polling
       places for these two elections located in nursing homes or other care facilities, and other facilities
       as determined by the Department of Health Services or local health officials, without obtaining
       prior approval of the local governing body or municipal elections commission. Please begin
       working with your local health authorities to determine whether any polling places in your
       municipality may no longer be available. We will provide additional guidance for the process of
       relocating your polling place plans and notifying voters of the change.

Additional background information is in the attached memo. Staff will provide details specific to these
procedural changes on a continuous basis and will be hosting multiple webinars regarding election preparedness
on Monday, March 16, 2020. Details on the webinars can be found here: https://elections.wi.gov/node/6708.


                                          Wisconsin Elections Commissioners
    Dean Knudson, chair | Marge Bostelmann | Julie M. Glancey | Ann S. Jacobs | Robert Spindell | Mark L. Thomsen
      _________________________________________________________________________________________________________
                                                    Administrator
                                                   Meagan Wolfe
The situation concerning COVID-19 and the upcoming elections is fluid and quickly evolving, so guidance
changes daily. The WEC is working with federal and state public health officials to determine the most
effective guidance to provide to local election officials dealing with this crisis. We will provide additional
information to local election officials as it is available.

If you have questions, please contact the WEC Help Desk at (608) 261-2028, or elections@wi.gov.
